UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 27, 2012 ORBIT INTERNATIONAL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 0-3936 11-1826363 (Commission File Number) (IRS Employer Identification No.) 80 Cabot Court, Hauppauge, New York 11788 (Address of Principal Executive Offices, Including Zip Code) (631) 435-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On July 27, 2012, Orbit International Corp. and its subsidiaries, Behlman Electronics, Inc., Tulip Development Laboratory, Inc., Integrated Consulting Services, Inc. (collectively, the “Borrowers”) entered into an Amendment to Credit Agreement with Capital One, N.A. (the “Bank”) pursuant to which the Consolidated Debt Service Coverage Ratio (as defined in that certain Credit Agreement, dated March 10, 2010, by and among the Borrowers and the Bank) was reduced from (i) 1.25:1 to 1.00:1 on a rolling four quarter basis as of the end of June 30, 2012 and (ii) 1.25:1 to 1.10:1 on a rolling four quarter basis as of the end of September 30, 2012. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Amendment to Credit Agreement, dated as of July 27, 2012, by and among Orbit International Corp., Behlman Electronics, Inc., Tulip Development Laboratory, Inc., Integrated Consulting Services, Inc. and Capital One, N.A. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORBIT INTERNATIONAL CORP. Date:August 1, 2012 By: /s/ Mitchell Binder Mitchell Binder, Chief Executive Officer 3
